Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                          No. 04-20-00014-CR

                                           Luis MARQUEZ,
                                               Appellant

                                                  v.

                                          The STATE of Texas,
                                                Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CR5801
                           Honorable Stephanie R. Boyd, Judge Presiding

Opinion by:       Beth Watkins, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: July 7, 2021

AFFIRMED

           Luis Marquez appeals his convictions for aggravated sexual assault of a child and

indecency with a child by sexual contact, claiming the trial court abused its discretion in denying

an agreed motion for continuance and he received ineffective assistance of counsel. We affirm.

                                             BACKGROUND

           The summer before B.C. entered seventh grade, she lived in an apartment with her mother,

Cynthia Quiroz, her mother’s boyfriend, Marquez, a sister, two brothers, and one half-brother

whom Marquez had fathered. Marquez and Quiroz had another child on the way.
                                                                                                   04-20-00014-CR


        At trial, B.C. testified that she did not like Marquez at first, “[b]ecause my mom had just

gotten out of a relationship with my dad.” Her opinion of Marquez quickly evolved, and they had

a good relationship. But Marquez started drinking more. And then, late one night after drinking

heavily, Marquez came into her room. He sat down on the bed that her brother was sitting on, and

the trio engaged in “a normal conversation.” But after her brother fell asleep, Marquez moved to

sit on B.C.’s bed and told her “I don’t love you like a . . . father loves a daughter. I love you like

how I love your mom.” Marquez started rubbing B.C.’s leg and “messing with” her underwear.

He put his finger in her vagina and groped at her breasts. He went outside to smoke, warning her

not to leave the bed. When Marquez returned, he started fumbling with his belt and asked her to

take her pants off. She told him she had to go to the restroom but instead went into the master

bedroom and tried rousing her mother to tell her what had happened.

        Marquez walked into the room without a shirt and took a shower. B.C. froze and was

unable to relate what had happened. She did however, either later that night or the next morning,

tell her mother 1 that Marquez had “touched her butt.” Quiroz confronted Marquez. Marquez

denied it, but Quiroz did not trust him and kicked him out of the apartment.

        B.C.’s behavior started to change; she became scared, withdrawn, and angry. A year and

a half later, after an argument with a classmate, B.C. went to see her middle school’s social worker,

Michelle Bokaie. Bokaie pressed B.C. about her anger issues, and B.C. made a full outcry. Quiroz

and SAPD Officer Stephen Cortinas came to the school. Cortinas interviewed B.C. in front of

Bokaie and Quiroz. SAPD Detective Paul Stoeckle set up a forensic interview for B.C. at

ChildSafe. After that, Dr. Bradley Norat performed a sexual assault exam at the Center for

Miracles and prepared the SANE report.


1
 B.C. testified she told her mother that same night. Quiroz testified B.C. told her the next morning when they drove
her brother to school.


                                                       -2-
                                                                                   04-20-00014-CR


       Marquez was charged with aggravated sexual assault of a child and indecency with a child

by sexual contact.

       Trial was scheduled to begin on October 15, 2019. On that date, both Marquez and the

State filed written motions for continuance. Marquez asserted he needed additional time to review

discovery the State had provided the day before and to accommodate defense counsel’s schedule.

The State claimed it needed additional time because one of its witnesses, Stoeckle, was not

available until November 25. The trial court denied Marquez’s motion. Although the court did

not expressly rule on the State’s motion, it continued the trial.

       On November 26, the State filed a second motion for continuance, this time based on Dr.

Norat’s unavailability. The State represented that Dr. Kellogg from the Center for Miracles could

testify in lieu of Dr. Norat, but even Dr. Kellogg would not be available until December 6. On

December 2, the State identified as a witness Dr. Kissoon from the Center for Miracles, and

defense counsel represented he had no objection to Dr. Kissoon. Marquez’s counsel then orally

endeavored to join the State’s second motion for continuance. Although the State requested a

continuance until Friday, December 6, 2019, Marquez asked the trial court to continue the case “at

least until Monday” to avoid a weekend interrupting trial. The trial court denied the motion.

       Jury selection took place on Tuesday, December 3, and on Wednesday and Thursday, the

jury heard from B.C., Quiroz, Bokaie, the SAPD officers, and Dr. Kissoon. The trial court

admitted the SANE report via the custodian of records for the Children’s Hospital. On Friday,

December 6, the jury found Marquez guilty of the two counts. Marquez elected to go to the trial

court for punishment and on Monday, December 9, the trial court sentenced Marquez to forty years

in prison on each count.




                                                 -3-
                                                                                                       04-20-00014-CR


                                                      ANALYSIS

        The Trial Court’s Denial of the Agreed-to State’s Motion for Second Continuance

                                   Standard of Review and Applicable Law

         “A criminal action may be continued by consent of the parties thereto, in open court, at any

time on a showing of good cause, but a continuance may be only for as long as is necessary.” TEX.

CODE CRIM. PROC. ANN. art. 29.02. However, a trial court is not required to continue a case, even

where the parties have agreed to a continuance. McKinney v. State, 8 Tex. App. 626, 636–37 (Tex.

App. 1880). Rather, a trial court’s ruling on a motion for continuance is reviewed for abuse of its

discretion. Id.; Gallo v. State, 239 S.W.3d 757, 764 (Tex. Crim. App. 2007); Janecka v. State, 937

S.W.2d 456, 468 (Tex. Crim. App. 1996).

         To establish an abuse of discretion, there must be a showing that the defendant was

prejudiced by the denial of the motion. Gallo, 239 S.W.3d at 764; Keaton v. State, 57 S.W. 1125,

1126 (Tex. Crim. App. 1900) (denial of agreed motion for continuance is not cause for reversal

“unless some legal reason is shown whereby an injustice has been done appellant”); see also

Janecka, 937 S.W.2d at 468.

                                                     Application

         The State’s second written motion asked for a continuance until Friday, December 6 to

bring in Dr. Kellogg as a witness. “On any subsequent motion for a continuance by the State, for

the want of a witness,” the motion must meet the Article 29.04 requirements for a first motion,2

and additionally show: “1. The facts which the applicant expects to establish by the witness, and




2
  A first motion “shall be sufficient” if it states, “1. The name of the witness and his residence, if known, or that his
residence is unknown; 2. The diligence which has been used to procure his attendance; and it shall not be considered
sufficient diligence to have caused to be issued, or to have applied for, a subpoena, in cases where the law authorized
an attachment to issue; and 3. That the testimony of the witness is believed by the applicant to be material for the
State.” TEX. CODE CRIM. PROC. ANN. art. 29.04.


                                                          -4-
                                                                                        04-20-00014-CR


it must appear to the court that they are material; 2. That the applicant expects to be able to procure

the attendance of the witness at the next term of the court; and 3. That the testimony cannot be

procured from any other source during the present term of the court.” TEX. CODE CRIM. PROC.

ANN. art. 29.05. Marquez, for his part, asked that the trial court “continue at least until Monday”

so that witness testimony would not be interrupted by the weekend. 3 In all other respects, he

merely purported to join the State’s motion.

           Assuming without deciding that an oral adoption of the opposing party’s written motion

for continuance preserves error under Article 29.02, the trial court did not abuse its discretion in

denying the continuance. The State’s second motion was predicated on its inability to call a

witness to substitute in for Dr. Norat. But it found one: Dr. Kissoon. The State was apparently

ready to go forward with her. See id. (providing second continuance must be supported by showing

that “testimony cannot be procured from any other source”).

           Marquez did not object to Dr. Kissoon testifying instead of either Dr. Norat or Dr. Kellogg.

Instead, Marquez simply told the trial court that he had no objection to Dr. Kissoon as a witness.

Marquez argues on appeal that the denial of the motion for continuance was an abuse of discretion

because only Dr. Norat or Dr. Kellogg could have testified as to B.C.’s demeanor and other

observations made during the exam. But this argument was not part of the State’s Article 29.05

motion, which itself identified only Dr. Norat as “the doctor who performed the S.A.N.E. exam on

the alleged victim.” Nor was it made part of any agreement under Article 29.02. As the State

admits, “Appellant, along with the State, failed to establish to the trial court the facts expected to

be established by the witness.”




3
    The jury’s work concluded by Friday, making this concern a non-issue.


                                                         -5-
                                                                                        04-20-00014-CR


       Under these circumstances, the trial court did not abuse its discretion in denying the motion

for continuance. See Harrison v. State, 187 S.W.3d 429, 435–36 (Tex. Crim. App. 2005); Palasota

v. State, 460 S.W.2d 137, 139 (Tex. Crim. App. 1970); Tindol v. State, 239 S.W.2d 396, 398 (Tex.

Crim. App. 1951) (op. on reh’g) (“[T]he application for continuance must make it appear to the

Court that the facts expected to be proved by the witness were material to his defense. To an

attorney familiar with the facts of his case, such materiality might be apparent, while to the Judge,

not so informed such would not necessarily be so discernible.”). Accordingly, we overrule

Marquez’s first issue.

                                 Ineffective Assistance of Counsel

                              Standard of Review and Applicable Law

       To prevail on a claim of ineffective assistance of counsel, an appellant must demonstrate

deficient performance and prejudice. Miller v. State, 548 S.W.3d 497, 499 (Tex. Crim. App. 2018).

An appellant “bears the burden of proving by a preponderance of the evidence that counsel was

ineffective.” Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999).

       To establish deficient performance, an appellant must show counsel’s assistance “fell

below an objective standard of reasonableness.” Id. at 812. To establish prejudice, an appellant

“must show a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. “A reasonable probability is a probability sufficient

to undermine confidence in the outcome.” Id. “If the deficient performance might have affected

a guilty verdict, the question is whether there is a reasonable probability that, absent the errors, the

factfinder would have had a reasonable doubt respecting guilt.” Miller, 548 S.W.3d at 499

(internal quotation marks omitted).

       An appellant must overcome the “strong presumption that counsel’s conduct fell within the

wide range of reasonable professional assistance.” Thompson, 9 S.W.3d at 813. To defeat this


                                                  -6-
                                                                                      04-20-00014-CR


presumption, “the record must affirmatively demonstrate the alleged ineffectiveness.” Id. at 814

(internal quotation marks omitted).

       “Trial counsel should generally be given an opportunity to explain his actions before being

found ineffective.” Prine v. State, 537 S.W.3d 113, 117 (Tex. Crim. App. 2017). “In the face of

an undeveloped record, counsel should be found ineffective only if his conduct was so outrageous

that no competent attorney would have engaged in it.” Id. (internal quotation marks omitted). “A

substantial risk of failure accompanies an appellant’s claim of ineffective assistance of counsel on

direct appeal.” Thompson, 9 S.W.3d at 813. “In the majority of instances, the record on direct

appeal is simply undeveloped and cannot adequately reflect the failings of trial counsel.” Id. at

813–14. Appellate review of defense counsel’s representation is highly deferential and presumes

that counsel’s actions fell within the wide range of reasonable and professional assistance. Id. at

813.

                                           Application

       Marquez argues that trial counsel rendered ineffective assistance of counsel by failing to:

(1) adequately prepare for trial; (2) adequately cross examine the mother of the victim; (3) object

to extraneous evidence contained within the SANE report; (4) object to the late designation of Dr.

Kissoon as a witness; and (5) preserve error on the denial of his motion for continuance.

       Marquez first contends that trial counsel failed to adequately prepare for trial, as evidenced

by counsel’s late filings, failure to communicate with Marquez, and deficient voir dire. Defense

counsel “has a duty to make reasonable investigations or to make a reasonable decision that makes

particular investigations unnecessary.” Strickland v. Washington, 466 U.S. 668, 691 (1984); see

also Wiggins v. Smith, 539 U.S. 510, 521 (2003); Lee v. State, 582 S.W.3d 356, 361 (Tex. App.—

San Antonio 2018, pet. ref’d). Trial counsel is constitutionally ineffective when incomplete




                                                -7-
                                                                                         04-20-00014-CR


investigation was the result of inattention, not reasoned strategic judgment. Wiggins, 539 U.S. at

534; Lee, 582 S.W.3d at 362.

        Marquez argues that he was “deprived of effective assistance during his plea bargaining

stage, and during the time prior to his trial date.” Marquez here leans into the fact that “pre-trial

motions in this case were not filed until a motion for continuance was denied on November 15,

2020, less than three weeks prior to the beginning of trial.” But trial counsel’s motion for

continuance only asked for time enough to complete review of an eight-page document and the

ChildSafe video. And though trial counsel’s motion for continuance was denied, the relief

requested in the State’s motion for continuance, filed the same day, was granted. The record from

the pretrial hearing establishes that the State had complied with all of counsel’s requests, if not

before the hearing, then during it. Trial counsel said he had received all discovery and reviewed

it with Marquez. Based on that acknowledgement, and its receipt of the written discovery

acknowledgment, the trial court found the State in “compliance with discovery.” Trial counsel

also stated he had received witness lists and a Rule 404(b) list from the State. Trial counsel

repeatedly said the State had “complied” with his requests and that he was “satisfied” with the

State’s responses. There was one exception: Marquez claimed the State had not provided the

“discovery of the arrest and conviction report of witnesses, rap sheets,” to which the prosecutor

responded, “if it’s not in the file, I’ll have my investigator run it right now and I’ll get it for you.”

        When directly questioned by the trial court, Marquez himself said that trial counsel had

notified him of the State’s plea offer. When Marquez said he did not “know exactly what it

means,” because “I feel like I’ve been guilty and before I—I try to prove my innocence,” the trial

court explained the presumption of innocence to Marquez and gave trial counsel the chance to

discuss the offer with him. Marquez’s rejection of the offer was made part of the record. Marquez

does not point to any evidence in the record showing that trial counsel failed to investigate the


                                                  -8-
                                                                                     04-20-00014-CR


facts of this case or communicate with him, and we have found nothing in the record here to rebut

the strong presumption that counsel’s performance in preparing for trial and communicating with

Marquez fell within the wide range of reasonably professional assistance. See Lee, 582 S.W.3d at

363.

       Nor does Marquez make good on his claim that trial counsel, at voir dire, “failed to

adequately establish a theme for the jury to follow through the case for Mr. Marquez.” Trial

counsel actively participated in voir dire and introduced what would be his consistent strategy

throughout the trial—discrediting the complaining witness. Before he started his own questions,

trial counsel told the jury to look out for changes to a story, and if there are “some facts added,

maybe it’s not that credible. Maybe you shouldn’t believe what you hear.” Marquez also argues

that trial counsel confused the panel by stating that “touching of the butt” is generally not sexual

contact under the statutes unless it involves a touching of the anus. However, by foreshadowing

that B.C.’s initial outcry was that Marquez had “touched [her] butt,” trial counsel was preparing

the panel: if it turned out jurors only believed B.C.’s initial outcry, then there might have been

some crime, but there was no crime under the specific charges his client was facing. It cannot be

said that no reasonable attorney under similar circumstances would have taken such an approach

to this case. Trial counsel could have had valid strategic reasons for conducting voir dire as he

did. See Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005).

       Marquez’s second complaint is that counsel failed to adequately cross-examine Cynthia

Quiroz about her unsuccessful attempt to obtain child support from Marquez. This, says Marquez,

was motive evidence—a reason to fabricate the accusations—that ought to have been put before

the jury. Defense counsel is generally entitled to pursue all avenues of cross-examination

reasonably calculated to expose motive, bias, or interest for a witness to falsify his or her

testimony, subject to the trial court’s discretion to limit the scope of cross-examination. See


                                                -9-
                                                                                   04-20-00014-CR


Carroll v. State, 916 S.W.2d 494, 497–98 (Tex. Crim. App. 1996). But whether and how to cross-

examine witnesses are inherently matters of trial strategy that cannot be adequately judged in

hindsight. Ex parte McFarland, 163 S.W.3d 743, 756 (Tex. Crim. App. 2005).

       Trial counsel’s strategy was to challenge the credibility of B.C. Trial counsel did this by

cross-examining B.C. about the variations in the different statements she made to her mother, to

Bokaie, to Cortinas, to ChildSafe, and then to Dr. Norat. The theory trial counsel put forward was

that B.C. was upset that her mother left her father for a man she did not know, and proceeded to

have a son with him, and then a daughter. Trial counsel brought out that B.C. had said she “hated”

her new half-sister.

       The only evidence in the record about Quiroz’s efforts to obtain child support is in the

SANE report. During B.C.’s examination, a social worker intern met with Quiroz and documented

the meeting in the “Mini Psychosocial Assessment” part of the report. Quiroz told the intern that

she had sought child support from Marquez. That Quiroz sought child support is not surprising—

by then she had two children with Marquez. That she was unsuccessful in doing so is not in the

record. Even if trial counsel knew or should have known about that, though, he may not have

wanted to let the jury know that Marquez was not willingly supporting his own children. What

Marquez characterizes as mitigating may be viewed by others as aggravating. Id. (“Cross-

examination is inherently risky, and a decision not to cross-examine a witness is often the result

of wisdom acquired by experience in the combat of trial.”).

       Moreover, had trial counsel so vigorously cross-examined Quiroz about the evidence in the

Mini Psychosocial Assessment as to raise a fabrication defense, the State may have been allowed

to offer evidence about Marquez’s extraneous sexual conduct. Bass v. State, 270 S.W.3d 557, 563

(Tex. Crim. App. 2008); Powell v. State, 63 S.W.3d 435, 438 (Tex. Crim. App. 2001); Cf. Garcia

v. State, 308 S.W.3d 62, 68 (Tex. App.—San Antonio 2009, no pet.) (“[B]y eliciting testimony


                                              - 10 -
                                                                                                       04-20-00014-CR


from Garcia on direct examination broadly disclaiming that he had ever sexually assaulted

someone, defense counsel opened the door for the State to cross-examine Garcia, and to present

rebuttal evidence of an extraneous offense of the same character as the charged aggravated sexual

assault.”). The rebuttal of a defensive theory is one of the permissible purposes for which

extraneous-offense evidence may be admitted. TEX. R. EVID. 404(b). And a defense strategy that

avoids the introduction of extraneous offenses under Rule 404(b) is not constitutionally ineffective.

On the record before us, Marquez has failed to demonstrate deficient performance in trial counsel’s

cross-examination of Quiroz.

           Marquez’s third complaint is that counsel was ineffective for failing to register Rule 404(b)

objections to Quiroz’s statements, contained within the SANE report, about learning of Marquez’s

history as a sex offender. 4 An appellant who claims ineffective assistance based on a failure to

object “must demonstrate that if trial counsel had objected, the trial court would have committed

error by overruling the objection.” Gauna v. State, 534 S.W.3d 7, 12 (Tex. App.—San Antonio

2017, no pet.).

           Marquez argues that these statements were subject to a Rule 404(b) objection and counsel’s

failure to object to them resulted in them being “provided to the jury during deliberations.” These

statements in the SANE report were never mentioned during trial. As the State notes, “Trial

counsel could have theorized it was better to stay quiet and not call attention to the [statements]

than object and give reason for the State to argue for its admission under some 404(b) theory all


4
    Those statements, contained in the “Mini Psychosocial Assessment” part of the report, are:

           •   “Ms. Quiroz stated that when she went to file for child support she learned that Mr. Marquez has a prior
               record as a sex offender. Since the outcry and finding out about his past sex offender history, Ms. Quiroz
               is seeking a restraining order against Mr. Marquez.”
           •   “Since learning of the outcry and the prior sex offender record of Mr. Marquez, Ms. Quiroz is seeking a
               protective order for her and her 6 children.”

Marquez had a 1990 conviction for “burglary of a building to commit sexual assault.”


                                                          - 11 -
                                                                                                    04-20-00014-CR


but [e]nsuring the jury would hear the evidence.” Even if Marquez is right though, that if trial

counsel had objected, the trial court would have committed error by overruling the objection, 5 he

cannot show prejudice on this record, where it is unclear whether the jury was even aware of the

statements buried within the SANE report.

        Marquez next claims that trial counsel was ineffective for failing to object to the State’s

late designation of Dr. Natalie Kissoon as a witness. But Marquez cannot demonstrate that if trial

counsel had objected, the trial court would have committed error by overruling the objection.

Gauna, 534 S.W.3d at 12. An appellate court reviews a trial court’s decision to permit a late-

noticed witness to testify under an abuse of discretion standard. Wood v. State, 18 S.W.3d 642,

649 (Tex. Crim. App. 2000). It is not clear that the trial court would have abused its discretion in

overruling an objection to the designation of Dr. Kissoon as a witness. Factors to consider are

whether there is a showing of bad faith on the part of the prosecutor in the late designation and

whether the defendant could reasonably anticipate that the witness would testify although her name

was not previously disclosed. Nobles v. State, 843 S.W.2d 503, 514–15 (Tex. Crim. App. 1992).

        Here, there is no showing that the State failed to disclose Dr. Kissoon through bad faith.

Rather, the record shows that the expert witnesses who were disclosed in the initial witness list,

Dr. Norat and Dr. Kellogg, were the subject of the State’s second motion for continuance, which


5
  The parties and the trial court were in league in making sure the jury did not learn about Marquez’s status as a
registered sex offender:

        DEFENSE COUNSEL: May we approach? Hold on. Judge, before the jury comes in, we’d like to have a
        hearing outside the presence of the jury on Detective Stoeckle’s testimony as to any arrest warrants or anyone
        he contacted with the registered offenders—registered offenders office.
        THE COURT: Is this related to your motion in limine?
        DEFENSE COUNSEL: Yes.
        THE COURT: Okay. So, State, are you intending to have this witness answer any questions about the motion
        in limine about any prior extraneous or any bad acts from Mr. Marquez?
        PROSECUTOR: No, we are not, Your Honor.
        DEFENSE COUNSEL: Or any arrest warrants from that office?
        THE COURT: Okay. Make sure you instruct your witness that they’re not to discuss that.
        PROSECUTOR: Okay.


                                                       - 12 -
                                                                                        04-20-00014-CR


was filed directly after the State learned that Dr. Norat “had a parent pass away.” The State said

it could go forward with Dr. Kellogg, but not until December 6, because Dr. Kellogg was traveling

until then. When that motion was not granted, the State filed its motion to designate Dr. Kissoon

as a possible Center for Miracles witness. Marquez could have reasonably anticipated that one of

the examiners from the Center for Miracles would testify about the SANE exam in his trial for

sexual assault. See Branum v. State, 535 S.W.3d 217, 226 (Tex. App.—Fort Worth 2017, no pet.)

(“Branum could have reasonably anticipated that a representative from the MEO would testify to

the causes of Bennett’s death in her trial for intoxication manslaughter.”); Taylor v. State, 268

S.W.3d 571, 584 (Tex. Crim. App. 2008) (noting widespread admission of statements made for

purposes of medical diagnosis or treatment under Rule 803(4) in child abuse cases). On this record,

we cannot conclude that counsel’s decision not to object to the jury receiving this testimony from

a witness who was not present when B.C.’s sexual assault nurse examination was performed

demonstrates deficient performance. See Bone v. State, 77 S.W.3d 828, 836 (Tex. Crim. App.

2002).

         Marquez nevertheless argues that he was prejudiced because Dr. Kissoon was able to

testify, as an expert, that the lack of physical evidence of sexual assault in this case was not

surprising because: 1) it is rare that sexual abuse will leave an injury in the first place, and 2) most

injuries heal quickly. Marquez contends, “Without this testimony, the jury would not have had

any explanation regarding the lack of physical evidence of sexual assault, and would have

presumably made different inferences concerning this evidence at trial.” That the jury would have

made different inferences is, in this case, conjecture; the conduct alleged—the one-time

penetration of a middle-school aged child with a finger, and the touching of her breasts—is not the

kind of conduct that obviously causes physical injury.




                                                 - 13 -
                                                                                    04-20-00014-CR


       Marquez’s last complaint has to do with trial counsel’s motion for continuance. Marquez

argues that trial counsel’s use of “conclusory statements” in his motion “failed to preserve any

claim that Mr. Marquez may have had concerning [mitigating and motive] evidence that could

have been obtained had [trial counsel] had the additional time to prepare the case.” A criminal

action may be continued on the written motion of the State or of the defendant, “upon sufficient

cause shown; which cause shall be fully set forth in the motion.” TEX. CODE CRIM. PROC. ANN.

art. 29.03. A motion for continuance must be written and sworn in order to preserve any error on

appeal. Blackshear v. State, 385 S.W.3d 589, 591 (Tex. Crim. App. 2012). “The burden is upon

the party seeking a continuance to show himself entitled to it by definite, exact, and certain

averments.” Eads v. State, 252 S.W. 531, 532 (Tex. Crim. App. 1923) (op. on reh’g). Trial

counsel’s motion, as Marquez acknowledges, was written and sworn. Trial counsel’s motion was

also specific: it asked for time to review a document the State had just given counsel, an “8 page

document regarding a ChildSafe Referral of the Complainant that had not previously been included

in the Discovery Material” and time to make good on his “arrangements to view a ChildSafe Video

of C/W in the above styled and numbered case.” In other words, counsel stated the grounds for

the ruling he sought “with sufficient specificity to make the trial court aware of the complaint,”

and he obtained a ruling. TEX. R. APP. P. 33.1. Counsel preserved, rather than waived, any error

in the denial of the continuance. Moreover, as discussed above, the State’s motion for continuance,

filed on the same day, was granted. Under these circumstances, Marquez cannot show prejudice.

       We overrule Marquez’s second issue.

                                          CONCLUSION

       We affirm the trial court’s judgment.

                                                  Beth Watkins, Justice

DO NOT PUBLISH


                                               - 14 -